Case 6:20-cv-00512-MJJ-CBW Document 1 Filed 04/23/20 Page 1 of 8 PageID #: 1



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                LAFAYETTE DIVISION

TREMAYNE JAJUAN KELLY                         CIVIL ACTION NO. 6:20-CV-512

VERSUS                                        JUDGE: ________________________________

RODI MARINE, LLC                    MAGISTRATE JUDGE: __________________
and ARENA, OFFSHORE, LP
______________________________________________________________________________

                           ORIGINAL COMPLAINT
______________________________________________________________________________


       Plaintiff, TREMAYNE JAJUAN KELLY, a resident of and domiciled in the State of

Louisiana, Parish of Lafayette, complaining of ARENA OFFSHORE, LP, a foreign limited

partnership company doing business at all times material hereto within the State of Louisiana and

having its principal business establishment in Louisiana specifically within the Western District of

Louisiana, and RODI MARINE, LLC, a domestic limited liability company doing business at all

times material hereto within the State of Louisiana and having its principal place of business

specifically within the Western District of Louisiana respectfully represents that:

                                                 1.

       This is an action for damages brought by Plaintiff, TREMAYNE JAJUAN KELLY, under

the General Maritime Law of Negligence and the General Maritime Law of the shipowner’s duty to

maintain a seaworthy vessel. Additionally, Plaintiff brings this claim pursuant to the Jones Act,

alleging that he was injured while in the course and scope of his employment with defendant, RODI

MARINE, LLC, as a Jones Act Seaman. Alternatively and in the event that Plaintiff, TREMAYNE

JAJUAN KELLY, is not found to be a Jones Act Seaman, then this matter is brought under 33


                                             Page 1 of 8
Case 6:20-cv-00512-MJJ-CBW Document 1 Filed 04/23/20 Page 2 of 8 PageID #: 2



U.S.C.A. Sec. 905(b) of the Longshore and Harborworkers’ Compensation Act. Plaintiff hereby

designates this suit as an admiralty or maritime claim within the provisions of the Federal Rules of

Civil Procedure, Rule 9(h). Plaintiff will show that on or about June 4, 2018, he received serious

and disabling injuries in course and scope of his employment with RODI MARINE, LLC, while

serving aboard a vessel (Vessel name: Mr. Lloyd) owned and operated by Defendant, RODI

MARINE, LLC. The complained of injuries that Plaintiff received were proximately caused by and

resulted solely through the negligence of the Defendants, and Third Party Defendants, their masters,

agents, servants, and employees because of their negligent acts and/or because of the

unseaworthiness of the vessel, Mr. Lloyd.

                                          JURISDICTION

                                                  2.

       Jurisdiction is founded upon Federal Question (28 U.S.C. sec. 1331) pursuant to the

Longshore and Harborworkers’ Compensation Act (33 U.S.C.A. sec. 905(b)), the Jones Act (46

U.S.C.A. sec. 30104), The General Maritime Law of Negligence, and the General Maritime Law of

the shipowner’s duty to maintain a seaworthy vessel.

                                              VENUE

                                                  3.

       Plaintiff, TREMAYNE JAJUAN KELLY, is a person of the full age of majority, domiciled

in the Parish of Lafayette, in the State of Louisiana.

                                                  4.

       Defendant, RODI MARINE, LLC, is a domestic limited liability company doing business

in the State of Louisiana, with its domicile address at 128 Tonbridge Drive, Lafayette, Louisiana


                                              Page 2 of 8
Case 6:20-cv-00512-MJJ-CBW Document 1 Filed 04/23/20 Page 3 of 8 PageID #: 3



70508. Upon information and belief, at all pertinent times, Defendant, RODI MARINE, LLC, was

the Jones Act Employer of Plaintiff when he was injured and owner/operator of the vessel/rig (Mr.

Lloyd).

                                                   5.

          Defendant, ARENA OFFSHORE, LP, is a foreign limited partnership company doing

business in the State of Louisiana, with its Louisiana principal business establishment address at

4021 Ambassador Caffery Pkwy #175, Lafayette, Louisiana 70503. Upon information and belief,

at all pertinent times, Defendant, ARENA OFFSHORE, LP, was the Third Party Employer of a

currently unknown Hand/employee that was operating the crane used to transport passengers in the

personal carrier basket that injured Plaintiff in this matter.

                                            COMPLAINT

                                                   6.

          On or about January 16, 2020, Plaintiff, TREMAYNE JAJUAN KELLY, was employed

by Defendant, RODI MARINE, LLC, as a Rigger on board a vessel owned and/or operated by

Defendant, RODI MARINE, LLC, which was in the process of loading passengers onto the

personal carrier basket to be transported to the Eugene Island block 252, I platform. On the morning

in question, Plaintiff was inside the personal basket obtaining the job safety analysis paperwork for

the passengers to complete. Suddenly, and without warning, an unknown employee/crane operator

of ARENA OFFSHORE, LP, picked up the personal basket causing Plaintiff to fall backwards and

land on the midship. Plaintiff sustained severe injuries to his back as a result of this incident.

                                                   7.

          The Defendants are liable unto the Plaintiff for the injuries and damages he sustained on or


                                               Page 3 of 8
Case 6:20-cv-00512-MJJ-CBW Document 1 Filed 04/23/20 Page 4 of 8 PageID #: 4


about January 16, 2020, as a result of the negligent actions of the Defendants as set forth herein.

                                                 8.

       The Plaintiff’s injuries have in the past required and may in the future require, certain

medicines, medical care, treatment, procedures and surgeries. Because of the accident, Plaintiff has

in the past been and may in the future be disabled from performing his usual duties, occupation or

trade pursuits, causing a loss of wages and earnings capacity.

                                                 9.

       Defendant, RODI MARINE, LLC, violated the Jones Act and because Plaintiff was injured

while in service of the mission of the vessel, Defendant, RODI MARINE, LLC, is liable to Plaintiff

to pay maintenance and cure until such a time that Plaintiff reaches maximum medical improvement,

General Tort Damages, including general damages, medical expenses, and lost wages, and all other

remedies afforded under the Jones Act.

                                                10.

       Defendant, RODI MARINE, LLC, violated the Jones Act in the following respects:

       a.      Failure to notice unreasonable risks of harm caused by the vessel in question;
       b.      Failure to notice unreasonable risks of harm cause by the vessel in question’s
               appurtenances;
       c.      Failure to notice unreasonable risks of harm caused by the vessel in questions’s crew;
       d.      Creation of and/or failure to eliminate hazardous or unsafe conditions;
       e.      Failure to correct or conduct maintenance on unreasonable risks of harm cause by the
               vessel and/or crew in question;
       f.      Failure to provide alternative means to accomplish the goal;
       g.      Failure to correct or conduct maintenance on unreasonable risks of harm caused by
               the vessel in question’s appurtenances; and
       h.      Failure to properly supervise and/or train and educate Plaintiff and fellow employees.


                                                11.

       Defendant, RODI MARINE, LLC, has violated the General Maritime Law of negligence.


                                             Page 4 of 8
Case 6:20-cv-00512-MJJ-CBW Document 1 Filed 04/23/20 Page 5 of 8 PageID #: 5


A proximate cause of the aforementioned accident and subsequent injuries to Plaintiff was the result

of the following non-exclusive list of omissions and/or commissions on the part of Defendant, to-

wit:

       a.      Failure to exercise reasonable care for the safety of all persons traversing the area at
               issue in this matter;
       b.      Failure to secure the vessel and provide a safe place to transport;
       c.      Failure to properly supervise or instruct personnel regarding warning measures
               during pre-transport operations;
       d.      Creation of and/or failure to eliminate hazardous or unsafe conditions;
       e.      Failure to observe unsafe conditions or defective designs;
       f.      Failure to rectify the dangerous/hazardous condition;
       g.      Failure to place any warnings-adequate or otherwise- in regard to the hazardous
               condition at issue;
       h.      Failure to provide alternative means to accomplish the goal;
       i.      Violating Occupational Health and Safety Administration (OSHA) and/or Coast
               Guard Regulations;
       j.      Failure to provide Plaintiff with a safe place to work;
       k.      Failure to train Plaintiff appropriately for the job/tasks for which he was asked to
               perform; and
       l.      Failure to do that which should have been done so as to avoid the accidents at
               question.
                                                 12.

       Defendant, RODI MARINE, LLC, violated the General Maritime Law to maintain a

seaworthy vessel. Plaintiff’s injuries were proximately caused by Defendant’s breach of its duty to

maintain a seaworthy vessel in the following respects:

       a.      Failure to notice unreasonable risks of harm caused by the vessel in question;
       b.      Failure to notice unreasonable risks of harm caused by the vessel in questions’s
               appurtenances;
       c.      Failure to notice unreasonable risks of harm caused by the vessel in questions’ crew;
       d.      Creation of and/or failure to eliminate hazardous or unsafe conditions;
       e.      Failure to correct or conduct maintenance on unreasonable risks of harm caused by
               the vessel in question;
       f.      Failure to provide alternative means to accomplish the goal; and
       g.      Failure to correct or conduct maintenance on unreasonable risks of harm cause by the
               vessel in question’s appurtenances and/or repair and/or maintenance practices.


                                                 13.

                                             Page 5 of 8
Case 6:20-cv-00512-MJJ-CBW Document 1 Filed 04/23/20 Page 6 of 8 PageID #: 6


       Defendant, ARENA OFFSHORE, LP, has violated the General Maritime Law of

negligence. A proximate cause of the aforementioned accident and subsequent injuries to Plaintiff

was the result of the following non-exclusive list of omissions and/or commissions on the part of

Defendant, to-wit:

       a.     Failure to exercise reasonable care for the safety of all persons working in the area
              at issue in this matter;
       b.     Failure to properly supervise or instruct its employees;
       c.     Creation of and/or failure to eliminate hazardous or unsafe conditions;
       d.     Failure to observe/recognize unsafe conditions or defective designs;
       e.     Using unsafe equipment and inadequate personnel to do the job;
       f.     Failure to place any warnings-adequate or otherwise- in regard to the hazardous
              condition at issue;
       g.     Failure to properly train crane operators and personnel and/or implement safe work
              procedures;
       h.     Failure to properly communicate with the captain of the Mr. Lloyd vessel;
       h.     Violating Occupational Health and Safety Administration (OSHA) and/or Coast
              Guard Regulations;
       i.     Failure to take all precautions such as to avoid this accident;
       j.     Failure to train its employees appropriately for the job/tasks for which he was asked
              to perform; and
       k.     Failure to do that which should have been done so as to avoid the accidents at
              question.


                                               14.

       Because Defendant, RODI MARINE, LLC, and ARENA OFFSHORE, LP, violated the

General Maritime law, they are liable to Plaintiff, TREMAYNE JAJUAN KELLY, in solido, for

General Tort Damages, including but not limited to general damages, medical expenses, lost wages,

and all other remedies afforded under the General Maritime Law.

                                               15.

       Defendants named herein have violated the Coast Guard and Occupational Safety and Health

Administration (OSHA) rules and regulations so as to constitute negligence per se.



                                           Page 6 of 8
Case 6:20-cv-00512-MJJ-CBW Document 1 Filed 04/23/20 Page 7 of 8 PageID #: 7


                                                  16.

       Alternatively, Defendant, RODI MARINE, LLC, violated 33 U.S.C.A. sec. 905(b) of the

Longshore and Harborworkers’ Compensation Act. Plaintiff’s injures were proximately cause by

the Defendant’s negligence in the following respects:

       a.        Failure to notice unreasonable risks of harm caused by the crew of the vessel in
                 question;
       b.        Failure to notice unreasonable risks of harm caused by the use of the vessel crew of
                 the vessel’ appurtenances;
       c.        Failure to notice unreasonable risks of harm caused by the vessel in question’s crew;
       d.        Creation of and failure to eliminate hazardous or unsafe conditions;
       e.        Failure of defendant’s employees to correct or conduct maintenance on unreasonable
                 risks of harm caused by the vessel in question;
       f.        Failure to provide alternative means to accomplish the goal;
       g.        Failure to correct or conduct maintenance on unreasonable risks of harm caused by
                 the vessel in question’s appurtenances; and
       h.        Failure to correct or conduct maintenance on unreasonable risks of harm caused by
                 the vessel in question’s crew.

                                                  17.

       As a result of the foregoing incident, Plaintiff has experienced severe pain and suffering,

mental anguish and anxiety, residual physical and mental impairment and disability entitling him to

damages for such an amount exceeding the jurisdictional minimum of $75,000 and reasonable as set

by this Court.

                                                  18.

       As a result of the aforementioned accident and subsequent injuries set forth herein, Plaintiff

has in the past incurred medical expenses, including treatment for the injuries he sustained in this

accident and anticipates more medical expenses in the future.

                                                  19.

       At the time of the accident and injuries set forth herein, Plaintiff was gainfully employed as



                                              Page 7 of 8
Case 6:20-cv-00512-MJJ-CBW Document 1 Filed 04/23/20 Page 8 of 8 PageID #: 8


a rigger with Defendant, RODI MARINE, LLC. As a result of the accident, injuries and described

disability herein, Plaintiff has suffered economic loss consisting of past, present and future loss of

wages and loss of earnings capacity in a reasonable amount set by this Court.

        WHEREFORE, PLAINTIFF, TREMAYNE JAJUAN KELLY, prays for judgment

against said Defendant, condemning said Defendant to pay Plaintiff a sum set by this Honorable

Court, together with interest and costs, and all other equitable relief.

        PLAINTIFF FURTHER PRAYS for all legal interest from date of judicial demand until

paid, all costs of these proceedings, all expert witness fees, all costs of medical reports, and all other

just and equitable relief to which Plaintiff is entitled.


                                                         Respectfully Submitted:

                                                         GALLOWAY JEFCOAT, L.L.P.

                                                                 /S/ Rusty Galloway
                                                         BY:     RUSTY GALLOWAY (T.C.) (24100)
                                                                 Robert K. Doggett (37932)
                                                                 Post Office Box 61550
                                                                 Lafayette, Louisiana 70596-1550
                                                                 Telephone:     337/984-8020
                                                                 Facsimile:     337/984-7011
                                                                 rustyg@gallowayjefcoat.com
                                                                 robertd@gallowayjefcoat.com
                                                                 Attorneys for Plaintiff, Tremayne Kelly

                                      CERTIFICATE OF SERVICE

        Undersigned counsel certifies that a copy of the foregoing has been uploaded to the CM/ECF

Filing System for the Western District of Louisiana on this 23 day of April, 2020.


                                        /S/ Rusty Galloway
                                         RUSTY GALLOWAY



                                               Page 8 of 8
